Citation Nr: 0318309	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a retroactive payment of Department of Veterans 
Affairs (VA) compensation benefits should be paid to the 
veteran for the period from April 1994 to May 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from February and May 2000 administrative decisions of the VA 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
September 2001, the Board remanded the matter for additional 
development of the evidence and due process considerations.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In March 1992, the veteran was incarcerated after he was 
convicted of a felony.

2.  At the time of his incarceration, he was in receipt of a 
total rating based on individual unemployability due to 
service-connected disabilities.  

3.  Effective in April 1992, veteran's spouse was awarded an 
apportionment of his VA compensation benefits for her and 
their children.

4.  In a May 1992 letter, the RO notified the veteran of the 
apportionment of his compensation benefits on behalf of his 
spouse and children; the veteran was further advised that his 
compensation payments could be resumed at the full rate as of 
the date of his release from prison if notice of his release 
was received within 1 year of the release date, otherwise as 
of the date of receipt of notice. 

5.  In March 1994, the veteran was released from prison and 
the most probative evidence of record indicates that he and 
his family reunited shortly thereafter.

6.  In March 2000, the veteran notified the RO that he had 
been released from prison.  

7.  Effective in April 2000, the apportionment paid to the 
veteran's spouse was terminated and full benefits were 
restored to him, with an additional allowance for his 
dependents.  


CONCLUSION OF LAW

The veteran is not entitled to a retroactive payment of VA 
compensation benefits for the period from April 1994 to May 
2000.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes there has been a 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  After reviewing the record, the Board finds that VA 
has satisfied its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA fulfilled these duties via the Board's 
September 2001 remand and the March 2003 Supplemental 
Statement of the Case.  In view of the foregoing, the  Board 
finds that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, pursuant to the Board's September 2001 remand, 
the RO conducted the necessary development in this case.  
After reviewing the record, the Board finds no indication of 
any outstanding available evidence, including records from a 
Federal department or agency.  Obviously, given the nature of 
this case, a medical examination is not necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

In view of the foregoing, the Board concludes that there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

A review of the record shows that in March 1992, the veteran 
was incarcerated after conviction of a felony.  At the time 
of his incarceration, he was in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities.  

In a letter received at the RO later that month, the 
veteran's spouse indicated that the veteran had been 
sentenced to prison for two years.  She requested an 
apportionment of his VA benefits.  

In May 1992 letters, the RO notified the veteran and his 
spouse that she would be receiving an apportioned award of 
$1,834.00 per month, effective April 12, 1992.  The letters 
clearly notified the veteran and his spouse that this 
apportionment was payable only during the veteran's 
incarceration and would be immediately discontinued upon his 
release.  The veteran was advised that his payments could be 
resumed at the full rate as of the date of his release from 
prison "if notice of release is received within 1 year of 
the release date; otherwise as of the date of receipt of 
notice."  The RO further advised the veteran and his spouse 
that they were to notify VA of any change in their marital 
status.  

On March 28, 1994, the veteran was released from prison.  The 
claims folder contains no communications from the veteran 
indicating that he notified the RO of his release from prison 
at that time.  

Research by the RO reveals that a check for the veteran's 
portion of his compensation was mailed to him at a prison in 
Louisiana until August 1994.  His August 1994 check was 
reportedly returned to the RO as undeliverable.  It was 
reissued to an address in Raleigh, North Carolina (on Flint 
Ridge Place).  The veteran's checks were issued to this 
address from September 1994 to November 1995.  A review of 
the record shows that this was the same address used by 
veteran's spouse while he was in prison.  In letters to the 
RO, she identified this address as her relatives' house.  

According to a VA Form 7216a, the veteran's claims folder was 
transferred from the New Orleans, Louisiana, RO to the 
Winston-Salem, North Carolina, RO, in October 1995.  (Both 
the RO's in Louisiana and North Carolina conducted searches, 
but were unable to locate any communications from the veteran 
showing a change in address or indicating that he had been 
released from prison).

Beginning in December 1995, the veteran's compensation checks 
were mailed to a different address in Raleigh, North Carolina 
(on Sweetwater Drive).  According to research by the RO, this 
address is less than one half mile from the veteran's old 
address.  This new address is also the same address used by 
the veteran's children and spouse.  Indeed, the phone is in 
her name at this address.  The RO could find no 
communications indicating that the veteran contacted the RO 
with this change of address.  

In February 1996, the veteran submitted a claim of service 
connection to the RO, stating that he had been receiving 
treatment at a VA facility since 1994.  He did not indicate 
that he had been released from prison.  

Records from the Shreveport VA Medical Center dated from 
October 1990 to April 1995 were obtained by the RO.  In 
pertinent part, these records show that the veteran was seen 
for disorders including diabetes and polysubstance abuse 
through November 1991.  The veteran was next seen in April 
1995, stating that he had been in prison for the past 4 years 
and would like to reinstate his treatment there.  Later that 
week, however, the veteran's brother reported that the 
veteran had permanently relocated to North Carolina.  

The RO also obtained records dated from June 1994 to the 
present from VA medical facilities in North Carolina.  In 
pertinent part, these records show that in September 1994, 
the veteran sought treatment to obtain medications.  He 
reported that he had just been released from prison.  In 
April 1996, the veteran reported arguing with his spouse and 
requested a mental health clinic appointment to discuss 
feelings about his spouse.  At an August 1996 VA medical 
examination, the veteran reported that he had been married to 
his spouse since prior to his service in Vietnam.

In March 1999, VA received a VA Form 21-0538, Status of 
Dependents Questionnaire, from the veteran.  On that form, he 
stated that he was still married to his spouse and indicated 
that they now cared for four additional children who were his 
nieces and nephews.  A letter dated in October 1998 was 
enclosed, giving medical, financial and education-related 
authority to the veteran and his spouse.

In February 2000, the RO promulgated an administrative 
decision noting that an overpayment had been created, because 
the veteran was paid benefits in excess of the 10 percent he 
had been entitled to as an incarcerated veteran.  In a 
February 2000 letter to the veteran, the RO advised him of 
the overpayment and indicated that if he was no longer in 
prison, his full benefits could be restored if he furnished 
evidence showing the date he had been released from prison.  

In response to this letter, in March 2000, the veteran 
submitted a document showing a diminution in sentence, 
reflecting that he had been paroled and released from prison 
in March 1994, listing an address in Louisiana, and noting 
that he was to remain in Louisiana until September 1996.

In May 2000, the RO promulgated a second administrative 
decision, noting that it had corrected the February 2000 
decision, and that any overpayment created was waived due to 
administrative error.

Notice letters, also dated May 2000, were sent to both the 
veteran and his spouse, at different addresses in the same 
zip code.  The veteran's spouse's letter was mailed to the 
original Flint Ridge address, as she had never filed a change 
of address with the RO.  The veteran's letter was mailed to 
the Sweetbriar Drive address.  The RO notified the veteran's 
spouse that because notice had been received that the veteran 
was released from prison, her apportionment was terminated 
immediately.  The RO notified the veteran that his award was 
adjusted due to the termination of the apportionment that was 
effectuated upon notice of his release from incarceration.

The veteran next filed a claim for an earlier effective date 
for the adjustment of his award to reflect the termination of 
apportionment of benefits.  The veteran was afforded an April 
2001 video-conference hearing in Winston-Salem, before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
In essence, the veteran claims that he is entitled to a 
retroactive payment, of his current rate of VA benefits, from 
March or April 1994.  Specifically, he avers that 
approximately one month prior to his release in March 1994, 
he notified VA that he was to be paroled.  He also avers that 
his treatment at various VA medical facilities constitutes 
notice to the RO that he was released from prison within the 
meaning of 38 C.F.R. § 3.665.  Additionally, he testified at 
his personal hearing that he did not know the whereabouts of 
his wife subsequent to his release from prison, and that he 
was only recently reunited with her in approximately May 
2000.  The Board observes that the veteran offered this 
testimony under oath.

II.  Law and Regulations

Any person who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  A person whose benefits are subject to this 
reduction shall be informed of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a) (2002).

A veteran to whom the provisions of paragraph (a) of this 
section applies with a service-connected disability 
evaluation of 20 percent or more shall receive compensation 
at the rate specified for a 10 percent disability.  38 
U.S.C.A. § 1114(a) (West 2002); 38 C.F.R. § 3.665(d) (2002).

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1) (2002).

If there was no apportionment at the time of release from 
incarceration, or if the released person is reunited with all 
dependents for whom an apportionment was granted, the 
released person's award shall be resumed the date of release 
from incarceration if the VA receives notice of release 
within one year following release; otherwise, the award shall 
be resumed the date of receipt of notice of release.  Payment 
to the [veteran] from the date of release to the date of the 
last payment to the apportionee shall be made at the rate 
which is the difference between the [veteran's] full rate and 
the sum of (i) the rate that was payable to the apportionee 
and (ii) the rate payable during incarceration.  38 C.F.R. § 
3.665(i)(1) (2002).

If there was an apportionment granted during incarceration 
and the released person is not reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed as stated in paragraph (i)(1) of this 
section except that when the released person's award is 
resumed it shall not include any additional amount payable by 
reason of a dependent not reunited with the released person.  
The award to that dependent will then be reduced to the 
additional amount payable for the dependent.  38 C.F.R. § 
3.665(i)(2) (2002).

III.  Analysis

As set forth above, the record shows that an apportionment of 
the veteran's VA disability compensation was made during the 
period of his incarceration until the RO received his record 
of release from prison in March 2000.  The veteran avers that 
any amounts withheld from him since his April 1994 release 
from prison should be retroactively paid to him.

As set forth above, however, the applicable criteria provide 
that if the released person is reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed the date of release from incarceration 
if the VA receives notice of release within one year 
following release; otherwise, the award shall be resumed the 
date of receipt of notice of release.  38 C.F.R. 
§ 3.665(i)(1) (2002).

In this case, the record shows that the veteran first 
notified the RO of his release from prison in March 2000.  
The Board has considered the veteran's testimony to the 
effect that he notified the RO of his release approximately 
one month prior to his release from prison.  

Despite a search by the RO, however, the record reveals no 
objective indication that the veteran provided such 
notification.  The U.S. Court of Appeals for Veterans Claims 
(Court) has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000).  The Court has also held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).

In this case, there is no evidence beyond the assertions of 
the veteran that he submitted notification of his release 
from prison shortly before his release in March 1994.  In 
fact, research by the RO shows that the veteran's 
compensation check was mailed to the prison until August 
1994.  Thus, the presumption of regularity must be applied.  
Here, the presumption stands for the proposition that if the 
veteran had in fact submitted notification of his release 
from prison shortly before March 1994, this document would be 
contained in his file and his check would not have been sent 
to prison thereafter.  Absent such document or any other 
indication that he contacted the RO at that time, therefore, 
the Board must find that he did not notify the RO of his 
release from prison shortly before March 1994.  

The Board has considered the fact that beginning in August 
1994, the veteran's compensation checks were mailed to his 
spouse's address in North Carolina and that beginning in 
November 1995, they were mailed to a new North Carolina 
address nearby.  The veteran has contended that this fact, 
standing alone, is sufficient to show that he contacted the 
RO at that time to report his release from prison.  The Board 
disagrees.  

Although it is certainly a possibility, again, the record 
contains no documentation from the veteran showing that he 
provided such notification of his release from prison.  
Moreover, even if the Board were to assume for the sake of 
argument that the veteran did contact the RO with a change of 
address, such fact does not necessarily indicate that he 
specifically advised the RO of his release from prison.  
Indeed, it is also possible that the checks were mailed to 
new addresses upon receiving notification from the postal 
authorities of a new forwarding address.  Thus, the Board 
must find that the mere fact that the compensation checks 
were mailed to a new address does not constitute evidence 
that the veteran notified the RO of his release from prison.  
Again, the record contains no documentation from the veteran 
of his release from prison in August 1994 or November 1995.

The Board has also considered the veteran's contentions to 
the effect that VA clinical records showing that he mentioned 
his release from prison during the course of treatment should 
be considered adequate notification for purposes of 38 C.F.R. 
§ 3.665.  In that regard, the Board notes that under 
38 C.F.R. § 3.157, a report of examination or hospitalization 
may be accepted as an informal claim for compensation 
benefits; however, the Board is unable to identify a similar 
provision pertinent to this appeal.  In other words, the 
Board finds no similar legal authority that a VA clinical 
record or examination report may be considered notification 
for purposes of 38 C.F.R. § 3.665.  Thus, the Board concludes 
that the VA clinical records do not constitute the necessary 
notification of the veteran's release from prison for 
purposes of 38 C.F.R. § 3.655.  

The Board also notes that in February 1996, the veteran 
submitted a claim of service connection to the RO; however, 
because he did not make any reference to the fact that he had 
been released from prison, the Board finds that this 
communication likewise cannot be considered notification for 
purposes of 38 C.F.R. § 3.655.  

In view of the foregoing, the Board must find that the most 
probative evidence of record shows that the veteran first 
notified the RO of his release from incarceration in March 
2000.  As set forth above, the Board can find no probative 
evidence that the veteran submitted notification of his 
release from prison prior to that time.  

Under applicable legal criteria, if the released person is 
reunited with all dependents for whom an apportionment was 
granted, the released person's award shall be resumed the 
date of receipt of notice of release.  Payment to the veteran 
from the date of release to the date of the last payment to 
the apportionee shall be made at the rate which is the 
difference between the [veteran's] full rate and the sum of 
(i) the rate that was payable to the apportionee and (ii) the 
rate payable during incarceration.  38 C.F.R. § 3.665(i)(1) 
(2002).

In this case, despite his claims to the contrary, the most 
probative evidence shows that the veteran was reunited with 
his family upon his release from prison.  The veteran 
testified, under oath, that he did not know the whereabouts 
of his wife subsequent to his release from prison, and that 
he was only recently reunited with her in approximately May 
2000.  The Board finds that such claim is completely lacking 
in credibility.  In fact, the objective evidence of record 
flatly contradicts his assertions.  As set forth above, VA 
clinical records clearly indicate that the veteran had 
contact with his spouse during the period extending from his 
release from prison until May 2000.  It is also noted that in 
March 1999, the veteran contacted the RO and indicated that 
he and his spouse were taking care of additional children 
together.  The record also shows that the veteran's children 
had the same address as he did during this period.  

In summary, based on the evidence of record, the Board finds 
that the most probative evidence shows that the veteran 
reunited with his spouse in North Carolina shortly after his 
release from prison and that they apparently moved together 
to a new home in North Carolina in late 1995.

Thus, because the veteran first notified the RO of his 
release from prison in March 2000, and because he reunited 
with his family after his release from prison, the applicable 
legal criteria provide that payment of the compensation to 
him from the date of his release to the date of the last 
payment to his spouse shall be made at the rate which is the 
difference between the veteran's full rate and the sum of the 
rate that was payable to his spouse and the rate he was paid 
during his incarceration.  38 C.F.R. § 3.665(i)(1) (2002).  
According to the RO, this was the rate paid the veteran.  

Finally, the Board observes that even if the veteran had 
notified the RO of his release from prison prior to March 
2000, he would not necessarily be entitled to a retroactive 
payment of his compensation benefits, as he claims.  The 
amount of compensation to which the veteran was entitled 
during this period has already been paid.  He has no 
additional entitlement.  The evidence clearly shows that the 
veteran benefited from his entire compensation check from the 
time of his release from prison, even though part of it was 
sent to his spouse.  Again, the probative evidence of record 
shows that the veteran and his family were reunited upon his 
release from prison and that, between them, they received the 
entire amount of compensation due them.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
veteran's claim for a retroactive payment of VA compensation 
benefits for the period from April 1994 to May 2000.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

The appeal is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

